Exhibit 10.11

 

LOGO [g550120img1.jpg]

 

To:

   Sherry Smith

From:

   Sam Duncan

Re:

   Retention Bonus

Date:

   May 7, 2013

 

During the upcoming months, we will be hard at work continuing to transform
SUPERVALU. The company believes that your services are key to this effort and,
as such, we desire to have your assistance by remaining employed in your current
position, or such other position as SUPERVALU may assign to you, during the
period of time between May 7, 2013 and July 31, 2013 (“Retention End Date”).

Because we believe remaining in your current or assigned position through the
Retention End Date will be of great significance, we propose the following
arrangement.

 

1. Retention Bonus. If you remain actively employed by SUPERVALU through the
Retention End Date, you will receive a retention bonus payment in the total
gross amount of $300,000.00. This payment will be processed on the first regular
payroll cycle following the retention end date or as soon as administratively
feasible. The fact that we are offering you a Retention Bonus does not limit
your ability to continue your employment with SUPERVALU after the Retention End
Date. This bonus will be in addition to any other payments to which you might be
entitled, such as severance pay. You will not be eligible for a FY’14 bonus or
equity award.

 

2. Your Duties. You will continue to serve in your current capacity with
SUPERVALU, or such other capacity as SUPERVALU may direct, through the Retention
End Date. If you voluntarily resign your position within SUPERVALU before the
Retention End Date, you will not receive a retention bonus payment. If the
company initiates an offer for a different position with the company before the
Retention End Date and you accept, you will receive a full retention bonus
payment. Leaves of absence will be handled on a prorata basis, based on the
period of active employment during the retention period. See policy for
additional information.

 

3. Termination. The relationship between you and SUPERVALU continues to be an
“at-will” employment relationship and nothing in this Agreement or otherwise
shall affect any right that SUPERVALU has to terminate your employment. You will
be eligible to receive the retention bonus if SUPERVALU releases you from your
employment before the Retention End Date, unless such early termination is due
to your performance or conduct. Refer to section 2 above regarding the impact of
voluntary terminations or transfers on this Retention Bonus.

 

4. Arbitration. You and SUPERVALU agree that any controversy, claim, or dispute
arising out of or relating to the Retention Bonus Program or arising out of or
relating to your employment relationship with the Company, or the termination of
such relationship, shall be resolved by final and binding arbitration under the
Employment Dispute Resolution rules and auspices of the American Arbitration
Association, or other neutral arbitrator and rules as mutually agreed to by you
and SUPERVALU. This agreement to arbitrate specifically includes, but is not
limited to, discrimination claims under Title VII of the Civil Rights Act of
1964 and under state and local laws prohibiting employment discrimination. This
Paragraph shall not preclude either party from pursuing a court action for the
sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Paragraph. You and SUPERVALU agree that any award rendered by the
arbitrator shall be final and binding and that judgment upon the final award may
be entered in any court having jurisdiction thereof. The arbitrator may grant
any remedy or relief that the arbitrator deems just and equitable, including any
remedy or relief that would have been available to you or SUPERVALU had the
matter been heard in court. All expenses of arbitration, including the required
travel and other expenses of the arbitrator and any witnesses, and the costs
relating to any proof produced at the direction of the arbitrator, shall be
borne equally by you and SUPERVALU unless otherwise mutually agreed or unless
the arbitrator directs otherwise in the award. The arbitrator’s compensation
shall be borne equally by you and SUPERVALU unless otherwise mutually agreed or
the law provides otherwise.

If you are in agreement with the above, please sign this Agreement where
provided below. Your signature is necessary before you can receive the retention
bonus payment.

Agreed:

/s/ Sherry Smith

      

June 3, 2013

   

Sherry Smith

       Date    